Citation Nr: 1213792	
Decision Date: 04/13/12    Archive Date: 04/26/12

DOCKET NO.  07-13 379	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for irritable bowel syndrome (IBS).

2.  Entitlement to service connection for lumbosacral strain.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel



INTRODUCTION

The Veteran served on active duty from August 1981 to August 1992, January 1999 to February 1999, and from January 2004 to April 2005.  He had service in the Southwest Asia Theater of Operations between March 2004 and March 2005.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which denied the claims.  

The claims were previously before the Board in January 2009, September 2009 and December 2010, and were remanded each time for additional development.  The actions directed by the Board in the most recent remand have been accomplished and the matters returned for appellate review.  


FINDINGS OF FACT

1.  The Veteran's IBS is etiologically related to active service.  

2.  The Veteran's lumbosacral strain is etiologically related to active service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for IBS have been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).

1.  The criteria for service connection for lumbosacral strain have been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

Service connection may also be established by chronicity and continuity of symptomatology.  See 38 C.F.R. § 3.303(b) (2011).  Continuity of symptomatology may establish service connection if a claimant can demonstrate (1) that a condition was "noted" during service; (2) there is post-service evidence of the same symptomatology; and (3) there is medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (citing Savage v. Gober, 10 Vet. App. 488, 495-96 (1997)). "[S]ymptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496.

In relevant part, 38 U.S.C.A. § 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Under legislation specific to Persian Gulf War Veterans, service connection may be established for a qualifying chronic disability resulting from an undiagnosed illness that became manifest during active service in the Southwest Asia Theater of Operations during the Persian Gulf War or to a degree of 10 percent or more during a specific presumption period.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1)(i).

The term "qualifying chronic disability" means a chronic disability resulting from any of the following (or any combination of any of the following): (A) an undiagnosed illness; (B) a medically unexplained chronic multi-symptom illness (such as chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome) that is defined by a cluster of signs or symptoms; (C) any diagnosed illness that the Secretary determines in regulations prescribed under subsection (d) warrants presumptive service-connection.  38 U.S.C.A. § 1117(a)(2) and 38 C.F.R. § 3.317(a)(2)(i).

Service connection for a disability due to an undiagnosed illness requires that such disability, by history, physical examination, and laboratory tests, cannot be attributed to any known clinical diagnosis.  See 38 C.F.R. § 3.317(a)(1)(ii). There cannot be any affirmative evidence that relates the undiagnosed illness to a cause other than being in the Southwest Asia Theater of Operations during the Persian Gulf War.  See 38 C.F.R. § 3.317(c). If signs or symptoms have been attributed to a known clinical diagnosis, service connection may not be provided under the specific provisions pertaining to Persian Gulf Veterans.  VAOPGCPREC 8-98 (Aug. 3, 1998).

In addition, there must be objective indications of a chronic disability resulting from an illness or combination of illnesses manifested by one or more signs or symptoms such as fatigue, signs or symptoms involving the skin, headache, muscle pain, joint pain, neurological signs or symptoms, neuropsychological signs or symptoms, signs or symptoms involving the respiratory system (upper or lower), sleep disturbances, gastrointestinal signs or symptoms, cardiovascular signs or symptoms, abnormal weight loss, and menstrual disorders.  38 C.F.R. § 3.317(a)(1)(b). There must be objective signs that are perceptible to an examining physician and other non-medical indicators that are capable of independent verification.  There must be a minimum of a six-month period of chronicity.  38 C.F.R. § 3.317(a)(2)(3).

Compensation shall not be paid, however, if there is affirmative evidence that an undiagnosed illness was not incurred during active military, naval or air service in the Southwest Asia Theater of Operations during the Persian Gulf war; or if there is affirmative evidence that an undiagnosed illness was caused by a supervening condition or events that occurred between the appellant's most recent departure from active duty in the Southwest Theater of Operations during the Persian Gulf war and the onset of the illness; or if there is affirmative evidence that the illness is the result of the appellant's own willful misconduct or the abuse of alcohol or drugs.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(c).

As noted in the Introduction, the Veteran served in the Southwest Asia Theater of Operations.  Therefore, he qualifies for consideration for presumptive service connection for disabilities resulting from undiagnosed illness or unexplained chronic multi-symptom illness.

The Veteran seeks entitlement to service connection for IBS and low back strain, which he contends began in service.  He contends that the symptoms of these illnesses began while he was stationed in Southwest Asia in 2004 and 2005.  

The Veteran's service treatment records reveal complaints related to his back and gastrointestinal system.  Back complaints were noted in January 1982, September 1983, and August 1990, before the Veteran's period of service in Southwest Asia.  See health records; triage note of acute medical care.  It does not appear that an examination was performed prior to the Veteran's April 2005 discharge from service, but he reported developing back pain during his deployment to Southwest Asia and having diarrhea at the time of a July 2005 post-deployment health assessment.  

The Veteran underwent a VA general medical examination in April 2006, at which time his claims folder was available and reviewed.  He reported developing diarrhea two days after getting to Kuwait and indicated that it occurred every day, averaging about eight loose to watery stools per day, with occasional flare ups.  The Veteran denied receiving in-service treatment and/or medication; he also denied any associated nausea, vomiting, constipation, melena, or bright red blood in his stools.  Certain foods made it worse.  At the time of the examination, the Veteran reported that he was averaging two to three loose stools a week and averaged two bowel movements per day when he gets them.  He noted some associated abdominal cramping but denied the use of medications.  The Veteran also reported occasional stiffness in his low back but denied true pain.  The stiffness could last two to three days and would go away but then return.  The Veteran denied any radiation of stiffness or pain, numbness in his legs, and the use of assistive devices.  He indicated that his back bothered him at times when he stands and walks a lot at his job, but it did not interfere with daily activity.  Following physical examination, the Veteran was diagnosed with IBS with symptoms of recurrent loose to watery diarrhea and low back strain.  No opinion regarding the etiology of these disorders was provided.  

The Board remanded the claim in January 2009 in order to obtain an opinion.  The examiner who conducted the April 2006 examination provided an addendum opinion in March 2009, which the Board determined was inadequate as it did not consider the Veteran's reported history.  Another addendum opinion was provided by the same VA examiner in October 2009 following the Board's September 2009 remand.  This addendum merely repeated the previous statement and thus, was also inadequate.  The Board remanded the claims a third time in December 2010 for a new VA examination with a different VA examiner.

The Veteran underwent VA intestines (large and small) and spine examinations in December 2010.  He reported the onset of IBS in service around 2003 and stated the onset of symptoms included rumbling stomach with loose stools that were never solid; three to four stools per day.  The Veteran also noted symptoms of reflux and heartburn.  He indicated that he had current occasional constipation, about twice a month, and was unsure as to whether he was taking any medication for IBS.  Following examination, the Veteran was diagnosed with mild IBS.  

The Veteran also reported the onset of lumbosacral strain in service and stated that he initially had low back pain in 1989 and again in 1995, which he described as tightness and soreness in the low back and buttock, resulting in the diagnosis of low back strain.  This required that he limit his activity level.  The Veteran noted that he would have periodic episodes, but denied injury or trauma to his back and asserted that he felt it was related to normal daily military activities.  Following physical examination, the Veteran was diagnosed with lumbosacral strain.  

The VA examiner provided an opinion that it is as least as likely as not that the Veteran's IBS and lumbar strain are due to or a result of his military service.  The rationale for this opinion was the Veteran's history and findings on physical examination.  The examiner also based the opinion on clinical experience and expertise.  In a February 2012 addendum, the VA examiner noted that the Veteran's claims folder had been reviewed and that there was no change in diagnoses or medical opinion.  

The only competent medical opinion of record indicates that the Veteran's IBS and lumbosacral strain are etiologically related to active service.  Given the foregoing, and in light of the Veteran's contention that the symptoms of these illnesses began while he was stationed in Southwest Asia in 2004 and 2005, which is corroborated by the July 2005 post-deployment health assessment, the Board resolves reasonable doubt in the Veteran's favor by finding that service connection for IBS and lumbosacral strain is warranted as etiologically related to active service.  See 38 C.F.R. § 3.303(b).  

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  As the claims have been granted, the duty to notify and assist has been met to the extent necessary.  


ORDER

Service connection for IBS is granted.  

Service connection for lumbosacral strain is granted.  



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


